FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 28, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 LARAY UZOCHUKWU,

               Plaintiff - Appellant,                      No. 11-6325
          v.                                              W.D. Oklahoma
 SGT. ROODY; SGT. AUSTIN; MAJOR                   (D.C. No. 5:11-CV-00243-HE)
 BUTLER; LT. MEAD; OFFICER DYKES;
 OFFICER PETERING; CAPT. JONES;
 SGT. ROBERTS; OFFICER BRIENTON,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before MURPHY, EBEL, and HARTZ, Circuit Judges.



      After examining the appellate briefs and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

adjudication of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Proceeding pro se, Oklahoma state prisoner Laray Uzochukwu filed a civil

rights complaint against Defendants pursuant to 42 U.S.C. § 1983. During the

relevant time period, Uzochukwu was confined at the Lawton Correctional

Facility (“LCF”) in Lawton, Oklahoma. Uzochukwu admits he “got into a verbal

confrontation” with a corrections officer on January 19, 2011. He alleges

corrections officers then assaulted him, placed him in administrative segregation,

and strip searched him. According to Uzochukwu, he was escorted naked through

the unit in full view of other inmates and staff. He also claims he was denied

medical attention and not given bedding or clothing for several hours. His

complaint alleges he was subjected to excessive force and denied medical care, in

violation of the Eighth Amendment. The complaint also includes a Fourteenth

Amendment equal protection claim and a Fourth Amendment claim relating to the

strip search.

      Defendants moved for summary judgment, arguing Uzochukwu failed to

exhaust his administrative remedies. The matter was assigned to a magistrate

judge who ordered Defendants to submit a Martinez report. See Martinez v.

Aaron, 570 F.2d 317 (10th Cir. 1978) (en banc). The Martinez report included

information on the Oklahoma Department of Corrections (“ODOC”) offender

grievance process. After reviewing Uzochukwu’s complaint, the Martinez report,

and Defendants’ motion, the magistrate judge recommended granting Defendants’

motion for summary judgment. The district court agreed that Uzochukwu failed

                                        -2-
to exhaust his administrative remedies and granted summary judgment in favor of

Defendants. Uzochukwu now appeals.

      This court reviews de novo “the district court’s finding of failure to exhaust

administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.

2002). Pursuant to the provisions of the Prison Litigation Reform Act (“PLRA”),

“available” administrative remedies must be exhausted prior to filing a § 1983

action with respect to prison conditions. 42 U.S.C. § 1997e(a) . The LCF follows

the standard grievance procedures adopted by the ODOC.

      The ODOC has a four-step process for administrative exhaustion of
      prisoner claims. Initially, a prisoner must seek to resolve any
      complaint by informally raising the matter with an appropriate staff
      member. If the matter is not resolved informally, the prisoner must
      submit [a Request To Staff]. If the matter still remains unresolved,
      the prisoner may file a Grievance Report Form (“grievance”) with
      the reviewing authority, which is usually the prison’s warden.
      Finally, a prisoner may appeal the warden’s decision to the
      Administrative Reviewing Authority (“ARA”). “The ruling of the
      [ARA] . . . is final and [concludes] the internal administrative
      remedy available to the inmate . . . .”

Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (citations omitted). The

record indicates Uzochukwu filed eleven Requests to Staff (“RTS”), and received

a response to each. He also received a response to each of the eleven grievances

he thereafter filed with the warden of the LCF. There is no indication in the

record, however, that Uzochukwu appealed the disposition of his grievances to

the ARA. Instead, he attempted to file two “emergency” grievances. ODOC

procedures permit an inmate to bypass the informal resolution stage when his

                                        -3-
“complaint alleges irreparable harm or personal injury will occur and which the

grievance process will be unable to address in a timely preventative manner.”

Both grievances were returned to Uzochukwu unanswered based on the

determination they were not emergency matters. Although Uzochukwu was

instructed to follow the standard grievance process, he did not resubmit the

grievances.

      This court has held that “[a]n inmate who begins the grievance process but

does not complete it is barred from pursuing a § 1983 claim under the PLRA for

failure to exhaust his administrative remedies.” Jernigan, 304 F.3d at 1032. By

failing to properly complete the grievance process before filing his § 1983

complaint, Uzochukwu failed to employ the administrative remedies available to

him. See id. at 1032-33.

      The district court’s judgment granting Defendants’ motion for summary

judgment is affirmed. Uzochukwu’s application to proceed in forma pauperis on

appeal is granted, but he is reminded he remains obligated to continue making

partial payments until his appellate filing fee is paid in full. See 28 U.S.C.

§ 1915(b).

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge



                                         -4-